Citation Nr: 1529156	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION


The Veteran served on active duty from August 1965 to August 1968 and from September 1975 to September 1977.  The appellant is the Veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals from a May 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA), Regional Office (RO).  This decision denied entitlement to the benefits noted above.

In October 2013, the appellant and F.B. testified before the undersigned at a hearing conducted at the RO.  A transcript of this proceeding has been included in the claims folder.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There were no claims for benefits pending at the time of the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000(a), (d)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to the claim for accrued benefits, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in this claim, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Consequently, further discussion of the VCAA in regards to this issue is unnecessary.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014).   An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).   By statute, the appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).   In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a) . 

"Claims for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2014).

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4) .  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate a claim.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.   38 U.S.C.A. §§ 5101(a) , 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

A review of the claims file notes that the Veteran died on December [redacted], 2011.  The appellant filed her claim for benefits in February 2012, within one year of the Veteran's death.  However, this review clearly shows that there were no claims pending at the time of the Veteran's death that could be the basis for an accrued benefits claim.  As a consequence, the appellant has no legal entitlement to file a claim for accrued benefits.  The law is dispositive in this case, and the claim must be denied.   See Sabonis, supra.


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant has also filed a claim for service connection for the cause of the Veteran's death.  She believes that the respiratory complaints noted in service, to include repeated colds, influenza and an episode of bronchitis were manifestations of the chronic obstructive pulmonary disease (COPD) that caused his death.

The appellant testified at the October 2013 hearing that the Veteran had been treated at the Dallas VA Medical Center (VAMC) from the 1980's and that he had had some type of lung surgery at this facility.  These records are not part of the claims folder and have never been requested.  A search for these records must be undertaken prior to a final determination of the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).

The Veteran's death certificate indicated that he had died while an inpatient at Mercy Memorial of S. Oklahoma.  While the claims folder does contain private treatment records developed between June 2009 and August 2011, the terminal hospital report is not of record.  In order to ensure a complete record, this report must be obtained and associated with the claims folder.

The appellant has contended that the respiratory complaints noted in service, to include repeated colds, influenza and an episode of bronchitis were manifestations of the COPD that ultimately led to his death.  The Veteran's service treatment records do demonstrate the he had colds (January 1976, May and June 1977), influenza (March 1976), and an episode of bronchitis (September 1977).  She and F.B. testified that the Veteran had experienced issues with breathing ever since his discharge.  In light of this evidence, the Board finds that an opinion needs to be obtained as to the etiology of the COPD that caused the Veteran's death.  See 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide the names and addresses of all health-care providers, both VA and non-VA, from which the Veteran sought treatment for a breathing disorder, to include COPD, from 1977 to his death in December 2011.  She must provide the appropriate signed releases for any private treatment records identified.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.  At least two requests must be made for any identified private records.  All efforts to obtain any VA records must continue until it is determined that the records do not exist or that further efforts to obtain them would be futile.

2.  Contact the Dallas VAMC and request that they provide all relevant records related to treatment of the Veteran from his discharge from service to his 2011 death.  Any records pertaining to any lung surgery must be obtained.  All efforts to obtain these records must be documented for inclusion in the claims folder.  All efforts to obtain these records must continue until it is determined that the records do not exist or that further efforts to obtain them would be futile.

3.  Once the above-requested development has been completed, to the extent possible, refer the case to the appropriate medical professional, to include a pulmonologist, in order to obtain an opinion as to the etiology of the COPD that led to his death in 2011.  The examiner must review all the evidence of record, to include the service treatment records, particularly those notations showing colds (January 1976, May and June 1977), influenza (March 1976), and an episode of bronchitis (September 1977).  This review must be noted in the opinion.  The examiner must then render an opinion as to whether it is at least as likely as not that the fatal COPD was related to the Veteran's periods of service and whether it is at least as likely as not the respiratory complaints in service were an early manifestation of the COPD that ultimately caused the Veteran's death.

A complete rationale for the opinions expressed must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  The RO must ensure that all development requests have been complied with, to the extent possible.  Any deficiencies in development must be addressed and corrected before returning the case to the Board.

5.  Readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, she must be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


